DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities:  grammatical error.  Claims 2-6 depend on the combined hair headband product as recited in claim 1, however the claims begin with "A combined hair headband ..." which while in context this has no clarity issues it raises a grammatical issue.  The examiner would suggest starting claims 2-6 with “The combined hair headband …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “a pair of eyeglasses having a pair of first and second gripping arms pivotally connected to said headband” and/or “a pair of eyeglasses having a pair of first and second gripping arms connected to said eyeglass frame”, does not reasonably provide enablement for “a pair of eyeglasses having a pair of first and second gripping arms pivotally connected to said eyeglass frame”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification repeats this language however the only pivotable connection disclosed is the gripping arms (32,34) pivotally connected to the headband (20) via pivot members (36,38).  There is no directions or working examples (Wands factors F & G) and considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure (Wands factor H), see MPEP 2164.01(a).  See below for an interpretation.
Claims 2-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, since they depend on claim 1 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding claim 1 “a pair of eyeglasses having a pair of first and second gripping arms pivotally connected to said eyeglass frame” has clarity issues.  Given the two possible interpretations set forth above it is unclear if applicant is claiming the gripping arms are connected to the frame or if the gripping arms are pivotable connected to the headband (assumed).  For purposes of examination the examiner will use “a pair of eyeglasses having a pair of first and second gripping arms pivotally connected to said headband”.
Claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Further regarding claim 4 “said eyeglass frame has heart shaped circular eyeglass members” has clarity issues.  It is unclear if heart shaped or circular is meant.  In light of figure 1 (and claim 5) the former is assumed.  The examiner respectfully suggests and for purposes of examination will use “said eyeglass frame has heart shaped 
Further regarding claim 6 “said eyeglass frame has wide frame eyeglass members” has clarity issues.  It is unclear how to interpret “wide frames.”  The specification does not discuss or picture any “wide frames” and it is unclear what is different between a wide frame versus a narrow frame or a tall frame, etc.   For purposes of examination the examiner will interpret any eyeglass frame as reading on a wide frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hee foreign patent document KR20200043149 as evidenced by Gross et al. US Patent 3,052,159 and Lee US Patent 6,565,208.
Regarding claim 1 Hee discloses a combined hair headband having a pivotally attached eyeglass frame (e.g. see figures 1-2), comprising: a semi-circular shaped hair headband (e.g. headband 100) for wearing on the head of the user (axiomatic, further abstract “to be worn on a human head”) having a narrow headband member (e.g. 100); a pair of eyeglasses having a pair of first and second gripping arms (e.g. eyeglass leg 300) pivotally connected to said headband (paragraph [0022-23] discuss pieces 210 & 220 of 200 installed on 300 to control rotation see figures 1-2); the end of said first gripping arm having a first attached pivot member connected to the first side of said headband member (e.g. 210), so that said first gripping arm of said eyeglass frame is pivotally moveable with respect to said first side of said headband member (paragraphs [0022-23]); and the end of said second gripping arm having a second attached pivot member (e.g. 220) connected to the second side of said headband member, so that said second gripping arm of said eyeglass frame is pivotally moveable with respect to said second side of said headband member (paragraph [0022-23]).
Hee does not disclose the narrow headband member is less than one inch in width.
Hee discloses the claimed invention except for being silent on the headband width. It would have been an obvious matter of design choice since applicant has not disclosed that a width less than one inch solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different widths.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Hee has a combined hair headband having a pivotally attached eyeglass frame, fulfilling the general conditions of the claim.  One would be motivated to have a width less than one inch for the purpose of style considerations.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the combined hair headband having a pivotally attached eyeglass frame as disclosed by Hee the have the narrow headband member be less than one inch in width for style considerations and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 3 Hee disclose the combined hair headband in accordance with claim 1, as set forth above.  Hee does not disclose wherein said first and second gripping arms of said eyeglass frame are formed of plastic.  The examiner takes Official Notice that it is well known that eyeglass frames are commonly made of plastic, as evidenced by Gross column 1 lines 16-17 “[a]s is well known at the present time, spectacle frames may comprise plastic materials” and Lee column 1 lines 25-27 “[a]s well known in the art, the temple plate normally is made of metal, plastic, alloy or the combination thereof.”  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first and second gripping arms of the combined hair headband as disclosed by Hee to be made of plastic as evidenced by Gross and Lee since it is a well-known material commonly used in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hee foreign patent document KR20200043149 in view of Rushmere US Patent Application Publication 2019/0391384.
Regarding claim 2 Hee disclose the combined hair headband in accordance with claim 1, as set forth above.  Hee does not disclose wherein said hair headband is formed of plastic.  
Rushmere teaches a headband (title e.g. figures 1-8 headband 102 or 202)  incorporating reading glasses (e.g. magnifier 104 or 204) and/or a combination of headwear with glasses that pivot in and out of a usable position (e.g. figures 10-11); and further teaches the headband (e.g. 102 or 202) is formed of plastic (paragraph [0048] “headbands 102 and 202 are preferably made of plastic”) for the purpose of having the required resilience and flexibility (paragraph [0048]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the headband of the combined hair headband as disclosed by Hee to be made of plastic as taught by Rushmere for the purpose of having the required resilience and flexibility.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hee foreign patent document KR20200043149 in view of Benavides et al. US Patent Application Publication 2003/0043340.
Regarding claim 4-6 Hee disclose the combined hair headband in accordance with claim 1, as set forth above.  Hee does not disclose wherein said eyeglass frame has heart shaped eyeglass members (as required by claim 4); or circular eyeglass members (as required by claim 5); or wide frame eyeglass members (as required by claim 6).
Benavides teaches eyeglasses can include one or more lenses within the face; the lens(es) can be of any appropriate shape such as for example circular, oval, non-symmetrical oval, triangular, hexagon, octagon, novel shapes (e.g., heart shaped and star shaped), square or rectangular with squared or rounded corners, or any appropriate variation (paragraph [0119]) for the purpose of style (paragraph [0119]).  Further, it has been held “that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), see MPEP 2144.04.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyeglass frame of the combined hair headband as disclosed by Hee to have a heart-shape, a circular shape or a wide shape as taught by Benavides for the purpose of style considerations.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yiyun foreign patent document CN208463168 as evidenced by Gross et al. US Patent 3,052,159 and Lee US Patent 6,565,208.
Regarding claim 1 Yiyun discloses a combined hair headband having a pivotally attached eyeglass frame (e.g. see figure 1), comprising: a semi-circular shaped hair headband (e.g. headband 1) for wearing on the head of the user (paragraph [0019] “Put the headband on your head”) having a narrow headband member (e.g. 1); a pair of eyeglasses (e.g. frame 4 & lens 6) having a pair of first and second gripping arms (e.g. temple 8) pivotally connected to said headband (paragraph [0019] discusses moving from up position as seen in figure 1 to a usable position in front of user’s eyes, i.e. pivoting); the end of said first gripping arm (e.g. 8) having a first attached pivot member (e.g. moving clip 3) connected to the first side (e.g. left side) of said headband member (e.g. 1), so that said first gripping arm of said eyeglass frame is pivotally moveable with respect to said first side of said headband member (paragraph [0019] discusses moving from up position as seen in figure 1 to a usable position in front of user’s eyes, i.e. pivoting); and the end of said second gripping arm having a second attached pivot member connected to the second side of said headband member (e.g. right side 3), so that said second gripping arm of said eyeglass frame is pivotally moveable with respect to said second side of said headband member (paragraph [0019]).
Yiyun does not disclose the narrow headband member is less than one inch in width.  
Yiyun discloses the claimed invention except for being silent on the headband width. It would have been an obvious matter of design choice since applicant has not disclosed that a width less than one inch solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different widths.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Yiyun has a combined hair headband having a pivotally attached eyeglass frame, fulfilling the general conditions of the claim.  One would be motivated to have a width less than one inch for the purpose of style considerations.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the combined hair headband having a pivotally attached eyeglass frame as disclosed by Yiyun the have the narrow headband member be less than one inch in width for style considerations and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 3 Yiyun disclose the combined hair headband in accordance with claim 1, as set forth above.  Yiyun does not disclose wherein said first and second gripping arms of said eyeglass frame are formed of plastic.  The examiner takes Official Notice that it is well known that eyeglass frames are commonly made of plastic, as evidenced by Gross column 1 lines 16-17 “[a]s is well known at the present time, spectacle frames may comprise plastic materials” and Lee column 1 lines 25-27 “[a]s well known in the art, the temple plate normally is made of metal, plastic, alloy or the combination thereof.”  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first and second gripping arms of the combined hair headband as disclosed by Yiyun to be made of plastic as evidenced by Gross and Lee since it is a well-known material commonly used in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yiyun foreign patent document CN208463168 in view of Rushmere US Patent Application Publication 2019/0391384.
Regarding claim 2 Yiyun disclose the combined hair headband in accordance with claim 1, as set forth above.  Yiyun does not disclose wherein said hair headband is formed of plastic.
Rushmere teaches a headband (title e.g. figures 1-8 headband 102 or 202)  incorporating reading glasses (e.g. magnifier 104 or 204) and a combination of headwear with glasses that pivot in and out of a usable position (e.g. figures 10-11); and further teaches the headband is formed of plastic (paragraph [0048] “headbands 102 and 202 are preferably made of plastic”) for the purpose of having the required resilience and flexibility (paragraph [0048]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the headband of the combined hair headband as disclosed by Yiyun to be made of plastic as taught by Rushmere for the purpose of having the required resilience and flexibility.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yiyun foreign patent document CN208463168 in view of Benavides et al. US Patent Application Publication 2003/0043340.
Regarding claim 4-6 Yiyun disclose the combined hair headband in accordance with claim 1, as set forth above.  Yiyun does not disclose wherein said eyeglass frame has heart shaped eyeglass members (as required by claim 4); or circular eyeglass members (as required by claim 5); or wide frame eyeglass members (as required by claim 6).
Benavides teaches eyeglasses can include one or more lenses within the face; the lens(es) can be of any appropriate shape such as for example circular, oval, non-symmetrical oval, triangular, hexagon, octagon, novel shapes (e.g., heart shaped and star shaped), square or rectangular with squared or rounded corners, or any appropriate variation (paragraph [0119]) for the purpose of style (paragraph [0119]).  Further, it has been held “that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), see MPEP 2144.04.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyeglass frame of the combined hair headband as disclosed by Yiyun to have a heart-shape, a circular shape or a wide shape as taught by Benavides for the purpose of style considerations.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. US Patent Application Publication 2010/0095977 as evidenced by Gross et al. US Patent 3,052,159 and Lee US Patent 6,565,208.
Regarding claim 1 Schmitz discloses a combined hair headband having a pivotally attached eyeglass frame (title e.g. figures 1-4), comprising: a semi-circular shaped hair headband (e.g. hair band structure 10) for wearing on the head of the user (see figure 2) having a narrow headband member (e.g. 10); a pair of eyeglasses (e.g. frame element 14) having a pair of first and second gripping arms (e.g. temples of 14) pivotally connected to said headband (see figures 3-4); the end of said first gripping arm (e.g. left temple of 14) having a first attached pivot member (e.g. coupling element 20) connected to the first side of said headband member (see figure 3), so that said first gripping arm of said eyeglass frame is pivotally moveable with respect to said first side of said headband member (see figures 3-4); and the end of said second gripping arm (e.g. right temple of 14) having a second attached pivot member (e.g. 20) connected to the second side of said headband member (see figure 1-2), so that said second gripping arm of said eyeglass frame is pivotally moveable with respect to said second side of said headband member (see figures 3-4).
Schmitz does not disclose the narrow headband member is less than one inch in width.
Schmitz discloses the claimed invention except for being silent on the headband width. It would have been an obvious matter of design choice since applicant has not disclosed that a width less than one inch solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different widths.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Schmitz has a combined hair headband having a pivotally attached eyeglass frame, fulfilling the general conditions of the claim.  One would be motivated to have a width less than one inch for the purpose of style considerations.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the combined hair headband having a pivotally attached eyeglass frame as disclosed by Schmitz the have the narrow headband member be less than one inch in width for style considerations and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 2 Schmitz disclose the combined hair headband in accordance with claim 1, as set forth above.  Schmitz further discloses wherein said hair headband is formed of plastic (paragraph [0030] “band elements are formed from a flexible plastic”).
Regarding claim 3 Schmitz disclose the combined hair headband in accordance with claim 1, as set forth above.  Schmitz does not disclose wherein said first and second gripping arms of said eyeglass frame are formed of plastic.  The examiner takes Official Notice that it is well known that eyeglass frames are commonly made of plastic, as evidenced by Gross column 1 lines 16-17 “[a]s is well known at the present time, spectacle frames may comprise plastic materials” and Lee column 1 lines 25-27 “[a]s well known in the art, the temple plate normally is made of metal, plastic, alloy or the combination thereof.”  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first and second gripping arms of the combined hair headband as disclosed by Schmitz to be made of plastic as evidenced by Gross and Lee since it is a well-known material commonly used in the art.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. US Patent Application Publication 2010/0095977 in view of Benavides et al. US Patent Application Publication 2003/0043340.
Regarding claim 4-6 Schmitz disclose the combined hair headband in accordance with claim 1, as set forth above.  Schmitz does not disclose wherein said eyeglass frame has heart shaped eyeglass members (as required by claim 4); or circular eyeglass members (as required by claim 5); or wide frame eyeglass members (as required by claim 6).
Benavides teaches eyeglasses can include one or more lenses within the face; the lens(es) can be of any appropriate shape such as for example circular, oval, non-symmetrical oval, triangular, hexagon, octagon, novel shapes (e.g., heart shaped and star shaped), square or rectangular with squared or rounded corners, or any appropriate variation (paragraph [0119]) for the purpose of style (paragraph [0119]).  Further, it has been held “that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), see MPEP 2144.04.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyeglass frame of the combined hair headband as disclosed by Schmitz to have a heart-shape, a circular shape or a wide shape as taught by Benavides for the purpose of style considerations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. US Patent 5,278,999; in regards to a similar device, see figures 5-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                     June 14, 2022